1    KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
2    RYAN T. BRICKER (State Bar No. 269100)
     GIA L. CINCONE (State Bar No. 141668)
3    Two Embarcadero Center, Suite 1900
     San Francisco, California 94111
4    Telephone: (415) 576-0200
     Facsimile: (415) 576-0300
5    E-Mail:     ggilchrist@kilpatricktownsend.com
                 rbricker@kilpatricktownsend.com
6                gcincone@kilpatricktownsend.com
7    Attorneys for Plaintiff
     LEVI STRAUSS & CO.
8

9    WILLIAM E. THOMSON, JR.
     BROOKS KUSHMAN P.C.
10   601 South Figueroa Street, Suite 2080
     Los Angeles, California 90017
11   Telephone: (213) 622-3003
     Facsimile: (213) 622-3053
12   E-Mail:     wthomson@brookskushman.com
13   Attorneys for Defendant
     NTS W. USA, LLC
14

15                                      UNITED STATES DISTRICT COURT
16                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17   LEVI STRAUSS & CO.,                                   Case No. 3:18-cv-07447-WHO
     a Delaware corporation,
18                                                         JOINT STIPULATION OF DISMISSAL
                           Plaintiff,                      WITHOUT PREJUDICE; ORDER
19
                   v.
20
     NTS W. USA, LLC, a limited
21   liability company registered in Delaware,
                                                           Complaint filed December 11, 2018
22                         Defendant.                      Judge: Honorable William H. Orrick
23

24

25          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), in light of the settlement of all

26   matters in controversy between Plaintiff Levi Strauss & Co. (“LS&Co.”) and Defendant NTS W.

27   USA, LLC (“Desigual”), LS&Co. and Desigual hereby jointly stipulate to dismissal without prejudice

28   of all claims in this action asserted by LS&Co. against Desigual, and thereby move for an order
     JOINT STIPULATION OF DISMISSAL; ORDER
     Case No. 3:18-cv-07447-WHO                                                                         -1-
1    dismissing this action, with each party to bear its own costs, expenses, and attorneys’ fees.
2

3    Dated: March 25, 2019                             Respectfully submitted,
4                                                      KILPATRICK TOWNSEND & STOCKTON LLP
5

6                                                      By:                 /s/ Ryan T. Bricker
                                                                              Ryan T. Bricker
7
                                                       Attorneys for Plaintiff and Counter-Defendant
8                                                      LEVI STRAUSS & CO.
9

10   Dated: March 25, 2019                             BROOKS KUSHMAN P.C.
11

12                                                     By:           /s/ William E. Thomson, Jr.
                                                                         William E. Thomson, Jr.
13
                                                       Attorneys for Defendant
14                                                     NTS W. USA, LLC
15

16
                                           FILER’S ATTESTATION
17
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
18
     filing of this document has been obtained from the other signatory.
19

20                                                                         /s/ Ryan T. Bricker
                                                                              Ryan T. Bricker
21

22

23

24

25

26
27

28
     JOINT STIPULATION OF DISMISSAL; ORDER
     Case No. 3:18-cv-07447-WHO                                                                        -2-
1                                            ORDER
2            IT IS SO ORDERED.

3

 4   Dated: March 26, 2019
5

6
                                                         William H. Orrick
7                                                    United States District Judge
8

9    71730379V.1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION OF DISMISSAL; ORDER
     Case No. 3:18-cv-07447-WHO                                                     -3-
